Citation Nr: 1020617	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-04 403	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of an 
injury of the cervical spine, including strain and bulging 
discs.

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of an 
injury to the thoracic spine at T5-6, including pain.

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left ankle injury. 

REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 27, 1980, to October 3, 1980. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision in September 2005, the RO denied 
service connection for residuals of an injury of the cervical 
spine, including strain and bulging discs; in a rating 
decision in December 2005, during the appeal period, the RO 
determined that additional evidence was not new and material; 
after the Veteran was notified of the adverse determinations, 
he did not appeal the denials of the claim and the rating 
decisions became final based on the evidence then of record. 

2.  The additional evidence presented since the ratings 
decision in September 2005 and in December 2005 does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for residuals of an injury of the 
cervical spine, including strain and bulging discs.

3.  In a rating decision in September 2005, the RO denied 
service connection for residuals of an injury of the thoracic 
spine at T5-6, including pain; after the Veteran was notified 
of adverse determination, he did not appeal the denial of the 
claim and the rating decision became final based on the 
evidence then of record. 

4.  The additional evidence presented since the ratings 
decision in September 2005 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of an injury of the thoracic 
pine at T5-6, including pain.

5.  In a rating decision in September 2005, the RO denied 
service connection for residuals of a left ankle injury; 
after the Veteran was notified of the adverse determination, 
he did not appeal the denial of the claim and the rating 
decision became final.

6.  The additional evidence presented since the rating 
decision in September 2005 does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of a left ankle injury.


CONCLUSIONS OF LAW

1.  The rating decisions in September 2005 and in December 
2005 by the RO, denying the claim of service connection for 
residuals of an injury to the cervical spine, including 
strain and bulging discs, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  The additional evidence presented since the rating 
decisions in September 2005 and in December 2005 is not new 
and material, and the claim of service connection for 
residuals of an injury to the cervical spine, including 
strain and bulging discs, is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The rating decision in September 2005 by the RO, denying 
the claim of service connection for residuals of an injury to 
the thoracic spine at T5-6, including pain, became final.  38 
U.S.C.A. § 7105(c) (West 2002).

4.  The additional evidence presented since the rating 
decision in September 2005 is not new and material, and the 
claim of service connection for residuals of an injury to the 
thoracic spine at T5-6, including pain, is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  The rating decision in September 2005 by the RO, denying 
the claim of service connection for residuals of a left ankle 
injury, became final.  38 U.S.C.A. § 7105(c) West 2002).

6.  The additional evidence presented since the rating 
decision in September 2005 is not new and material, and the 
claim of service connection for residuals of a left ankle 
injury is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, 
dated in June 2007.  The notice included the type of evidence 
needed to reopen the claims of service connection, that is, 
new and material evidence, namely, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered, and pertained to the reasons the 
claims were previously denied.  

The notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication 
notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006) (notice of the elements of the claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim).  Further VCAA notice is not 
required.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and the 
Veteran has submitted lay statements. 

Under the duty to assist, a VA medical examination or VA 
medical opinion is not authorized unless new and material 
evidence is presented, and this is not the case here.  38 
C.F.R. § 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered 

In a rating decision in September 2005, the RO denied the 
claims of service connection for or residuals of an injury of 
the cervical spine, including strain and 
bulging discs; for residuals of an injury to the thoracic 
spine at T5-6, including pain;  and for residuals of a left 
ankle injury.

After the Veteran was notified of adverse determination and 
of his appellate rights, he did not appeal the denial of the 
claims and the rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 3.104. 

In a rating decision in December 2005, the RO determined that 
additional evidence, pertaining to the claim of service 
connection for residuals of an injury of the cervical spine 
was not new and material.  

After the Veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim and the rating decision became final based on the 
evidence then of record. 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 3.104 

Cervical Spine 

The RO denied the claim of service connection for residuals 
of an injury of the cervical spine, including strain and 
bulging discs, because an injury to the cervical spine was 
not shown in service and the post-service cervical strain and 
bulging discs were unrelated to service. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decisions in September 2005 and in 
December 2005 is summarized as follows:

On entrance examination, the Veteran denied a history of 
painful joints, bone or joint deformity, or recurrent back 
pain, and the evaluation of the spine was normal. 

The remainder of the service treatment records, including the 
Medical Board report contained no complaint, finding, 
history, sign, symptom, treatment, or diagnosis of a cervical 
spine abnormality. 

After service, private medical records show that in February 
1998 a MRI revealed a mild disc bulge at C5-C6.  In March 
1998, the Veteran was evaluated by a physician for continued 
neck pain, affecting his ability to work a physically 
demanding job.  

The physician did not address the etiology of the neck pain, 
but noted that the Veteran had a long history of neck pain 
for the last three or four years.  The physician 
characterized MRI findings as minimal degenerative disc 
disease without significant abnormalities.

In a statement in April 1998, the Veteran stated that he 
terminated his employment because of cervical strain. 

In his initial application for disability compensation, dated 
in February 2005, the Veteran asserted that chronic cervical 
strain and spasms began in service in August 1980, which he 
related to an incident in service when, while carry his sea 
bag, he tripped and fell on his way to the barracks. 

Thoracic Spine 

The RO denied the claim of service connection for residuals 
of an injury to the thoracic spine at T5-6, including pain, 
because a pre-existing back condition was not aggravated by 
service, that is, there was no evidence of permanent 
additional disability of the thoracic spine. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in September 2005 is 
summarized as follows:

On entrance examination, the Veteran denied a history of 
painful joints, bone or joint deformity, or recurrent back 
pain, and the evaluation of the spine was normal.

In about the third week of active duty, the Veteran 
complained of a loss of sensation in his left leg.  It was 
noted that in May 1980 the Veteran was in a motorcycle 
accident and he had been dragged about 100 yards, but he had 
not seen a doctor.  On further evaluation, the Veteran stated 
that in May 1980 he hurt his back in a vehicle accident, but 
he had not been medically evaluated and he had not mentioned 
it on his entrance examination.  The Veteran also stated that 
he had lifting-type back injuries at work before service.  
The pertinent finding was diffuse pain over the thoracolumbar 
spine.  And the assessment was musculoskeletal pain. 

In the work-up for a Medical Board, the Veteran complained of 
recurrent back pain since enlistment and that he had been 
followed by a private doctor.  He indicated that before 
service therapy included medication and back manipulation.  
The impression was back pain that existed prior to service. 



In a Medical Board report in September 1980, according to the 
Veteran, before his enlistment he had injured his back while 
lifting heavy equipment at work and he had seen a local 
physician would treated him with medication and back 
manipulation and that he had experienced intermittent low 
back pain up until his enlistment, but he had not mentioned 
it at the time of his enlistment.  He denied any other 
trauma.  

The physical examination, including the examination of the 
thoracic spine, was within limits.  The Medical Board found 
that the Veteran had not met the physical standards for 
enlistment as opposed to finding that the Veteran was 
physical unfit because of disability and that the pre-
existing condition was not aggravated by service. The 
diagnosis was recurrent low back pain, which existed prior to 
service.  The Veteran was subsequently administratively 
discharge from the service on the basis of the findings of 
the Medical Board. 

In his initial application for disability compensation, dated 
in February 2005, the Veteran asserted that pain and injury 
to the thoracic spine at T5-6 began in service in August 
1980, which he related to an incident in service when he 
tripped and fell on his way to the barracks while carry his 
sea bag.

After service, there is no competent evidence of a disability 
of the thoracic spine. 

Left Ankle 

The RO denied the claim of service connection for residuals 
of a left ankle injury because there was no evidence of an 
ankle disability after service. 

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in September 2005 is 
summarized as follows:

On entrance examination, the Veteran denied a history of 
painful joints, bone or joint deformity, or foot trouble, and 
the evaluations of the lower extremities and of the feet were 
normal. 

On about day 6 of active duty, then Veteran complained of 
left ankle pain and the assessment was resolving sprain.  And 
about a week later, the Veteran had full range of motion 
without edema, and the assessment again was resolving sprain.  
In about the fourth week of active duty, the Veteran again 
complained of left ankle pain.  The Veteran stated that he 
had injured his left leg, ankle, and foot in a motorcycle 
accident in May or June 1980 [before service] and that in 
week one of active duty he twisted his ankle.  X-rays of the 
ankle were within normal limits.  The impression was left 
ankle strain. 

The remainder of the service treatment records, including the 
Medical Board report contained no complaint, finding, 
history, sign, symptom, treatment, or diagnosis of a left 
ankle abnormality. 

In his initial application for disability compensation, dated 
in February 2005, the Veteran asserted that he twisted his 
left ankle in August 1908 when, while carry his sea bag, he 
tripped and fell on his way to the barracks while carry his 
sea bag. 

After service on VA examination in July 2005, the Veteran 
stated he had not experienced any symptoms such as pain, 
instability, or loss of motion since the ankle injury in 
service.   The examiner concluded there was no ankle 
disability.

Current Application

Although the prior rating decisions by the RO in September 
2005 and in December 2005 became final, the claims may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7105(c) and 5108.

The Board is without jurisdiction to consider the substantive 
merits of a claim previously denied in the absence of a 
finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been presented and the RO's determinations are 
not binding on the Board.  Jackson v. Principi, 265 F. 3d 
1366, 1369 (Fed. Cir. 2001).

The Veteran's application to reopen the claims of service 
connection was received at the RO in April 2007.

As the claims to reopen were received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The presumption is 
rebuttable when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Competency is a legal concept in determining whether evidence 
may be considered, in other words, whether the evidence is 
admissible as distinguished from credibility, that is, the 
probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(distinguishing competency and credibility of evidence).  

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 
1998). 



Additional Evidence and Analysis 

Cervical Spine

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.  The RO previously denied the claim 
because residuals of an injury of the cervical spine, 
including strain and bulging discs, were not shown in service 
and the post-service cervical strain and bulging discs were 
unrelated to service.

The additional evidence presented since the rating decisions 
in September 2005 and in December 2005 consists of the 
following:

Exhibit 1 consists of lay statements from the Veteran's 
mother, family friends, L.B. and K.V., and a childhood 
friend, A.B., which are to the effect that the Veteran did 
not have neck pain or problems before service and that the 
Veteran's neck pain and problems began after he joined the 
Navy and he returned home. 

To the extent that the statements imply that the Veteran 
suffered a neck injury in service, the absence of evidence of 
a neck injury in service was a reason for the previous denial 
of the claim, although the witnesses know the Veteran and had 
the opportunity to observe the Veteran and are competent to 
describe their observations, that is, the Veteran did not 
have neck pain or a neck problem before service that was 
present after service, the statements are competent only to 
the extent to what was actually observed.  As none of the 
witnesses actually saw an injury in service, their statements 
are not competent evidence to show that the Veteran had a 
neck injury in service.  Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (lay evidence is competent if it is limited to 
matters that the witness actually observed and is within the 
realm of the witness's personal knowledge; lay witness 
competency is not unlimited, and the fact that a lay witness 
may personally know the veteran and may have had the 
opportunity to observe him does not render the witness's 
testimony universally competent; lay testimony is competent 
only when it regards symptoms of an injury and lay testimony 
is not competent to prove the veteran had or was diagnosed 
with a particular injury.).

As the lay statements are not competent evidence that relates 
to the basis for the prior denial of the claim, the evidence 
does not raise a reasonable possibility of substantiating the 
claim, and the lay statements are not new and material 
evidence under 38 C.F.R. § 3.156. 

Exhibit 2 consists of VA records from May 2006 to June 2007.  
The records show that in July 2006 the Veteran complained of 
chronic neck pain over a 25-year period following a back 
injury and the assessment was probably repetitive-use injury.  
In April 2007, the Veteran complained of neck pain after a 
fall with a heavy bag.   This evidence is cumulative 
evidence, that is, evidence that supports evidence previously 
considered, namely, the Veteran's statement on his initial 
application for VA disability compensation in February 2005.  
And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156(a).  

Exhibit 3 consists of the Veteran's statements in July 2007 
and in December 2007.  In his statements the Veteran asserted 
that his neck problems began in service when, carrying a sea 
bag, he tripped and fell on his way to the barracks.  This 
evidence is cumulative evidence, that is, evidence that 
supports evidence previously considered, namely, the 
Veteran's statement on his initial application for VA 
disability compensation in February 2005.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156(a). 

As the additional evidence is not new and material, the claim 
of service connection is not reopened, and the benefit-of-
the-doubt standard of proof does not apply. Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).



Thoracic Spine

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.  The RO previously denied the claim of 
service connection for residuals of an injury of the thoracic 
spine at T5-6, including pain, because a pre-existing back 
condition was not aggravated by service, that is, there was 
no evidence of permanent additional disability of the 
thoracic spine.

The additional evidence presented since the rating decision 
in September 2005 consists of the following:

Exhibit 1 consists of lay statements from the Veteran's 
mother, family friends, L.B. and K.V., and a childhood 
friend, A.B., which are to the effect that the Veteran did 
not have back pain or problems before service and that the 
Veteran's back pain and problems began after he joined the 
Navy and he returned home. 

To the extent that the statements imply that the Veteran 
suffered a back injury in service, the absence of evidence of 
a back injury in service or evidence of pre-existing back 
injury made permanently worse by service were the reasons for 
the previous denial of the claim, although the witnesses know 
the Veteran and had the opportunity to observe the Veteran 
and are competent to describe their observations, that is, 
the Veteran did not have back pain or a back problem before 
service that was present after service, the statements are 
competent only to the extent to what was actually observed.  
As none of the witnesses actually saw an injury in service, 
their statements are not competent evidence to show that the 
Veteran had a back injury in service that either aggravated a 
pre-existing condition as found by the Medical Board or was 
superimposed on the pre-existing condition, resulting in a 
separate disability.  Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay evidence is competent if it is limited to matters 
that the witness actually observed and is within the realm of 
the witness's personal knowledge; 



lay witness competency is not unlimited, and the fact that a 
lay witness may personally know the veteran and may have had 
the opportunity to observe him does not render the witness's 
testimony universally competent; lay testimony is competent 
only when it regards symptoms of an injury and lay testimony 
is not competent to prove the veteran had or was diagnosed 
with a particular injury.).

As the lay statements are not competent evidence that relates 
to the basis for the prior denial of the claim, the evidence 
does not raise a reasonable possibility of substantiating the 
claim, and the lay statements are not new and material 
evidence under 38 C.F.R. § 3.156. 

The lay statements do not express or suggest personal 
knowledge that the Veteran 
was in a motorcycle accident before service or that the 
Veteran had lifting-type back injuries at work before service 
and he had been followed by a private doctor, who treated him 
with medication and back manipulation, as noted in service. 

Exhibit 2 consists of VA records from May 2006 to June 2007.  
The records show that in May 2006 the Veteran complained of 
mid-back.  In July 2006, he complained of back over a 25-year 
period following a back injury and the assessment was 
probably repetitive-use injury.  In April 2007, the Veteran 
complained of back pain after a fall with a heavy bag.   This 
evidence is cumulative evidence, that is, evidence that 
supports evidence previously considered, namely, the 
Veteran's statement on his initial application for VA 
disability compensation in February 2005.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156(a).  

Exhibit 3 consists of the Veteran's statements in July 2007 
and in December 2007.  In his statements the Veteran asserted 
that his back problems began in service when, carrying a sea 
bag, he tripped and fell on his way to the barracks.  This 
evidence is cumulative evidence, that is, evidence that 
supports evidence previously considered, namely, the 
Veteran's statement on his initial application for VA 
disability compensation in February 2005.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156(a). 

As the additional evidence is not new and material, the claim 
of service connection is not reopened, and the benefit-of-
the-doubt standard of proof does not apply. Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Left Ankle 

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.  The RO previously denied the claim of 
service connection residuals of a left ankle injury because 
there was no evidence of an ankle disability after service. 

The additional evidence presented since the rating decision 
in September 2005 consists of the following:

Exhibit 1 consists of the Veteran's statements in July 2007 
and in December 2007.  In his statements the Veteran asserted 
that he twisted his ankle in service.  The claim was 
previously denied not because of a lack of evidence of an in-
service injury, rather the claim was denied because there was 
no evidence of left ankle disability after the in-service 
injury.  The Veteran's statement about an in-service injury 
is cumulative evidence, that is, evidence that supports 
evidence previously considered, namely, the Veteran did 
suffer an ankle injury in service.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156(a). 

There is no additional evidence presented on the question of 
whether the Veteran has a current left ankle disability, 
resulting from the in-service injury. 

As the additional evidence presented is not new and material, 
the claim of service connection is not reopened, and the 
benefit-of-the-doubt standard of proof does not apply. Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


        (The Order follows on the next 
page.).




ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of an injury of the 
cervical spine, including strain and bulging discs, is not 
reopened, and the appeal is denied. 

As new and material evidence has not been presented, the 
claim of service connection for residuals of an injury of the 
thoracic spine at T5-6, including pain, is not reopened, and 
the appeal is denied.

As new and material evidence has not been presented, the 
claim of service connection for residuals of a left ankle 
injury is not reopened, and the appeal is denied.


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


